DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/12/2021.
Applicant’s amendments filed 10/12/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-6 and 11; and the cancellation of claim 10.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “the boundary between a first conductive layer” which should be replaced with 
“a boundary between the first conductive layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,629,613 to Shimizu et al. (hereinafter Shimizu).
With respect to Claim 1, Shimizu discloses a semiconductor storage device (e.g., a three-dimensional NAND string memory device) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 1, lines 9-13; lines 25-41; Col. 3, lines 66-67; Col. 4, lines 1-17; Col. 6, lines 1-10; Col. 21, lines 31-45; Col. 24, lines 16-25; Col. 26, lines 11-45; Col. 27, lines 4-16; Col. 28, lines 20-67; Col. 29-32), comprising:
       a first conductive layer (e.g., source-level material 10 including buried sure layers 112, 114, and 116) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 24, lines 16-25);

       a columnar body (e.g., the channel layer 60, the dielectric layer 56, and the dielectric core 62) (Shimizu, Fig. 13E, Col. 21, lines 31-45) that extends in the first direction through the stack, and includes a semiconductor layer (60) and a charge storage film (54) disposed between the plurality of conductive layers (118,146,246) and the semiconductor layer (60), 10
       the first conductive layer (e.g., 112/114/116) (Shimizu, Fig. 13E, Col. 24, lines 16-25; Col. 28, lines 35-54) is in contact with the semiconductor layer (60),
       the semiconductor layer (60) (Shimizu, Figs. 20A-20D, Col. 28, lines 35-67; Col. 29, lines 1-13; lines 40-61) includes a first region (601) in which a concentration of an n- type impurity is higher than a concentration of a p- type impurity (e.g., boron impurities), a second region (602) disposed above the first region and in which a concentration of the p- type impurity (e.g., boron impurities) is higher than a concentration of the n-type impurity, and a third region (a horizontal portion of the channel layer 60) being in contact with the first conductive layer (e.g., 112) and disposed below the first region,
       the second region (602) (Shimizu, Figs. 20A-20D, Col. 29, lines 40-61; Col. 31, lines 15-34; lines 66-67; Col. 32, lines 1-7) is in a same level of a lowermost layer (e.g., 118) of the plurality of second conductive layers (118, 146,246).
Regarding Claim 2, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the first region (601) (Shimizu, Figs. 20A-20D, Col. 29, lines 40-61; Col. 31, lines 15-34) extends from the boundary between a first conductive layer (e.g., 114) and the semiconductor layer (60) in the first direction.
Regarding Claim 3, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the semiconductor layer further 
Regarding Claim 4, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein a concentration of the n-type impurity (e.g., n-type dopant concentration within the first region 601 decreases from the bottom surface of the source layer 112 in a vertical direction) (Shimizu, Figs. 20A, 20C, Col. 29, lines 40-61; Col. 31, lines 15-34) at a boundary between the first conductive layer (114) and the semiconductor layer (60) is higher than a concentration of the n-type impurity at a boundary between the first region (601 and the second region (602).
Regarding Claim 5, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the concentration of the n-type impurity of the semiconductor layer (60) decreases with distance from a boundary between the first conductive layer (e.g., 112) (e.g., n-type dopant concentration within the first region 601 decreases from the bottom surface of the source layer 112 in a vertical direction) (Shimizu, Figs. 20A, 20C, Col. 29, lines 40-61; Col. 31, lines 15-34) and the semiconductor layer (60) in the first direction.
Regarding Claim 6, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the concentration of the p-type impurity of the semiconductor layer (60) decreases (Shimizu, Figs. 20A, 20C, Col. 29, lines 40-61; Col. 30, lines 23-50; Col. 31, lines 15-34) with distance from a boundary between the first conductive layer (e.g., 116) and the semiconductor layer (60) in the first direction.
Regarding Claim 7, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the first conductive layer (112/114/116) includes a first portion (116) (Shimizu, Figs. 20A, 20C, Col. 29, lines 40-61; Col. 30, lines 23-50; Col. 31, lines 46-65) and a second portion (114), the first portion (116) contains the n-type impurity, the second portion (114) contains the p-type impurity, and at least a portion of the second portion (114) is disposed between the first portion (116) and the semiconductor layer (60).
Regarding Claim 11, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the stack (e.g., memory stack 
Regarding Claim 12, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the first region (601) (Shimizu, Figs. 13E, 20A, Col. 29, lines 40-61; Col. 30, lines 23-50; Col. 31, lines 46-65)  is an n-type semiconductor.
Regarding Claim 13, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the second region (602) (Shimizu, Figs. 13E, 20A, Col. 29, lines 40-61; Col. 30, lines 23-50; Col. 31, lines 46-65)  is a p-type semiconductor.
Regarding Claim 14, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the n-type 25impurity (Shimizu, Fig. 20A, Col. 29, lines 40-61; Col. 30, lines 23-50; Col. 31, lines 46-65) contains phosphorus.
Regarding Claim 15, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu discloses the semiconductor storage device, wherein the p-type 25impurity contains boron (Shimizu, Fig. 20A, Col. 29, lines 3-61; Col. 30, lines 23-50; Col. 31, lines 46-65).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,629,613 to Shimizu in view of Maruyama et al. (US 2019/0355742, hereinafter Maruyama).
Regarding Claim 9, Shimizu discloses the semiconductor storage device according to Claim 7. Further, Shimizu does not specifically disclose that the first portion further contains a carbon element. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor storage device of Shimizu by forming the source layer as the first conductive layer including a first portion containing impurities and contacting a sidewall of the semiconductor layer as taught by Maruyama, wherein the impurities includes carbon to have the semiconductor storage device, wherein the first portion further contains a carbon element in order to provide improved vertical NAND memory device with stabilized electrical connection between the source layer and the semiconductor layer to avoid the decrease of the manufacturing yield (Maruyama, ¶0003, ¶0019, ¶0025, ¶0058-¶0059).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,629,613 to Shimizu in view of Nojima et al. (US 2020/0098782, hereinafter Nojima).
Regarding Claim 16, Shimizu discloses the semiconductor storage device according to Claim 1. Further, Shimizu does not specifically disclose that the stack is disposed on a logic circuit.  However, Nojima teaches forming a three-dimensional stacked NAND type flash memory device (Nojima, Fig. 5, ¶0051-¶0054, ¶0091-¶0116, ¶0139-¶0145) capable of improving operation reliability in which memory transistors are stacked on the substrate including a circuit layer (PE) provided with logic circuits (Nojima, Fig. 5, ¶0091-¶0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor storage device of Shimizu by forming a stacked NAND type flash memory device in which memory transistors are stacked on the substrate including a circuit layer as taught by Nojima to have the semiconductor storage device, wherein the stack is disposed on a logic circuit in order to provide improved a three-dimensional stacked NAND type flash memory device capable of improving operation reliability (Nojima, ¶0051-¶0054, ¶0139-¶0145).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891